



COURT OF APPEAL FOR ONTARIO

CITATION: Lord v. Clearspring Spectrum Holdings L.P., 2018
    ONCA 38

DATE: 20180118

DOCKET: C63787

Doherty, Benotto and Miller JJ.A.

In
    The Matter Of Spectrum Health Care (GP) Inc.

And In The Matter Of
    Spectrum Health Care Employeeco Inc.

BETWEEN

Lori Lord

Applicant (Respondent in Appeal)

and

Clearspring
    Spectrum Holdings L.P. (As Successor in Interest to

Callisto
    Capital III L.P.) and Clearspring Capital Partners (US) L.P.

(Formerly
    Callisto Capital (US) III L.P.)

Respondents (Appellants)

Arthur Hamilton and Jed Blackburn, for the appellants

Robert Staley, Alan Gardner and William Burtolin for the
    respondents

Heard: December 18,
    2017

On appeal from the judgment of Justice Fred Myers of the
    Superior Court of Justice, dated April 12, 2017.

ENDORSEMENT RE COSTS

[1]

We have reviewed the written submissions on costs. The appellants shall
    pay the respondent her costs fixed in the amount of $30,000 inclusive of
    disbursements and HST.

Doherty J.A.

M.L. Benotto J.A.

B.W. Miller J.A.


